           Case 1:20-cv-06833-CM Document 7 Filed 11/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LATOYA J. HARRIS,

                             Plaintiff,
                                                                  20-CV-6833 (CM)
                    -against-
                                                                        ORDER
SONY ENTERTAINMENT, ET AL.,

                             Defendants.

COLLEEN MCMAHON, Chief United States District Judge:

       By order dated September 17, 2020, the Court dismissed this action pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i). The Court entered judgment on September 21, 2020.

       On November 2, 2020, the Court received Plaintiff’s notice of appeal, together with a

motion for an extension of time to appeal the order of dismissal. (ECF Nos. 5-6.) For the

following reasons, Plaintiff’s motion for an extension of time to appeal is granted.

                                           DISCUSSION

       Rule 4(a)(1)(A) of the Federal Rules of Appellate Procedure requires a notice of appeal in

a civil case to be filed within thirty days of entry of judgment. See Fed. R. App. P. 4(a)(1)(A).

The district court may extend the time to file a notice of appeal, however, if the motion is filed

within thirty days of the expiration of the time to file notice of appeal, and if the moving party

shows excusable neglect or good cause for untimely filing. See Fed. R. App. P. 4(a)(5)(A).

       Plaintiff states that she seeks an extension because she “wasn’t prepared within the time

allowed . . . .” (ECF No. 5.) For good cause shown, the Court grants Plaintiff’s motion for an

extension of time to file a notice of appeal.
           Case 1:20-cv-06833-CM Document 7 Filed 11/05/20 Page 2 of 2




                                         CONCLUSION

       The Court grants Plaintiff’s motion for an extension of time to appeal (ECF No. 5.) The

Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    November 5, 2020
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  2
